Citation Nr: 0218584	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-30 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to July 
1972.

This case comes before the Board of Veterans' Appeals 
(Board) from a June 1995 RO decision which denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran failed to report for a May 2000 Board hearing.  In 
June 2000, the Board remanded the claim to the RO for 
additional development.


FINDING OF FACT

Bilateral hearing loss and tinnitus began during the 
veteran's active duty.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 
30, 1972 to July 11, 1972.  

The veteran's service enlistment examination began on 
March 10, 1972.  At that time, on a medical history form, 
he denied a history of ear problems or hearing loss.  On 
the March 10, 1972 examination report, the ears and drums 
were reported as normal on clinical evaluation.  An 
audiogram, apparently performed on March 10, 1972, showed 
that decibel thresholds at 500, 1000, 2000, and 4000 hertz 
were, respectively, 50, 45, 30, and 30 for the right ear, 
and 50, 45, 35, and 60 for the left ear.  The reviewing 
examiner wrote on the medical history form that there was 
a question of hearing loss, and see audiogram.  However, 
these audiogram results were partly crossed out on the 
examination form, and the veteran was referred for an ear, 
nose, and throat (ENT) consutation which took place on 
March 15, 1972.  The March 15, 1972 ENT doctor commented 
that the veteran had not noticed any hearing loss, the 
drums were normal on examination, and an audiogram 
(apparently a repeat audiogram done on March 15, 1972) was 
within normal range for both ears.  The original 
enlistment examination form bears a stamped entry which 
contains additional audiogram results, apparently from the 
repeat test performed on March 15, 1972.  This shows that 
decibel thresholds at 500, 1000, 2000, and 4000 hertz 
were, respectively, 15, 15, 15, and 25 for the right ear, 
and 20, 25, 20, and 15 for the left ear.  The enlistment 
examination shows the veteran was given a physical profile 
for hearing of 1, which essentially means hearing was 
considered to be within normal limits.  The enlistment 
examination also bears a stamped entry from March 30, 1972 
(the day of entry into active duty) which indicates that 
no defects were noted on physical inspection.

Service medical records show that on April 9, 1972, the 
veteran was seen for complaints of earache, dizziness, and 
headache.  His right ear was then irrigated, and he 
reported he felt better and also could hear better.

On April 30, 1972, the veteran was seen for a complaint of 
plugged ears.  The ears were irrigated.

On May 25, 1972, the veteran was seen for a complaints of 
ear trouble and a buzzing sound for 3 days.  On 
examination, the ears appeared clear, and he was referred 
to the medical officer.  Further examination showed the 
tympanic membranes were slightly dull and retracted, and 
the assessment was mild serous otitis.

On June 18, 1972, the veteran was seen for complaints of 
hearing problems and the same complaints as when last 
seen.  He reported trauma to the right ear about 3 months 
ago and now had ringing or buzzing in that ear.  
Apparently an audiogram was provided but was felt to be of 
questionable accuracy, and he was referred for an ENT 
evaluation with a provisional diagnosis of trauma to the 
right ear with hearing loss.

On June 20, 1972, the veteran was seen for complaints of 
sore throat, cough, nasal congestion, and constipation.

On June 21, 1972, the veteran was seen, on referral, by 
the ENT doctor.  On examination, both ears had clear 
external canals, and the tympanic membranes were intact, 
thickened, and mobile, with politzeration.  An audiogram 
showed mixed hearing loss of the left ear and borderline 
hearing of the right ear (the related audiogram card is 
associated with the records).  The impressions were 
questionable mild serous otitis of the left ear 
superimposed on sensorineural hearing loss, and 
questionable otosclerosis.  Repeat audiograms were 
ordered, performed on June 26 and June 28, 1972 (the 
related audiogram cards are on file), and these 
essentially again showed mixed hearing loss of the left 
ear and borderline hearing of the right ear.  On June 28, 
1972, the ENT consultant wrote that repeat audiograms 
showed hearing levels which disqualified the veteran for 
retention in service, and he was to be separated based on 
this defect which was deemed to have existed prior to 
entry into service. 

The veteran then underwent service medical board 
proceedings.  A July 1972 medical board report reviews a 
number of the service medical records.  The report states 
that the veteran complained of ringing and buzzing in his 
right ear, and according to his statement he had this 
condition prior to enlistment.  The report states that 
this condition was mentioned on the standard examination 
and history forms at enlistment.  The medical board report 
goes on to address hearing loss findings in service, and 
it was recommended that the veteran be discharged from 
service for left ear hearing loss which was deemed to have 
existed prior to service without aggravation therein.  It 
was concluded the veteran was enlisted in error.

On July 11, 1972, the veteran was discharged from active 
duty based on the recommendation of the medical board.

A December 1984 private evaluation noted that the veteran 
was wearing hearing aids and gave a history of mixed 
hearing loss and tinnitus of greater than 12 years 
duration.  He also reported a history of childhood ear 
infections and a family history of hearing difficulties.  
His unaided speech reception threshold was indicated as 
being 55 decibels in his right ear, and 50 decibels in his 
left ear.  His speech discrimination score was 92 percent 
in his right ear, and 88 percent in his left ear.  It was 
noted he had mixed type hearing loss, and he was also 
diagnosed with otosclerosis.

A document from a hearing aid company refers to the 
veteran having hearing aids in 1994.

In January 1995, the veteran submitted his claims for 
service connection for bilateral hearing loss and 
tinnitus.

Private medical records from March 1997 note it was 
difficult to obtain a history from the veteran because he 
was hard of hearing, although apparently he had a near 
life long history of severe hearing loss.  On current 
examination, he was found to have bilateral mixed hearing 
loss.

In January 1998, the veteran was given a VA audiological 
examination.  He had pure tone decibel thresholds of 55, 
50, 75, 90, and 95 decibels in the right ear at the 500, 
1000, 2000, 3000, and 4000 Hertz frequencies, and 55, 50, 
65, 75, and 85 decibels in the left ear at the same 
frequencies.  Speech audiometry revealed a speech 
recognition ability of 92 percent in his right ear and 100 
percent in his left ear.  The veteran was found to have 
severe bilateral mixed hearing loss, and the reviewing 
audiologist commented that he questioned of the degree of 
hearing loss and middle ear involvement prior to military 
service.

In February 2001, the veteran had an audiological 
examination for the VA (a contract examination performed 
by QTC).  He reported that he had experienced hearing 
problems for many years, and had experienced ringing in 
his ears since boot camp.  He stated that the ringing in 
his ears was bilateral and constant.  Current examination 
showed pure tone decibel thresholds of 45, 50, 75, 85, and 
95 decibels in the right ear at the frequencies of 500, 
1000, 2000, 3000, and 4000 hertz, and 50, 40, 60, 75, and 
80 decibels in the left ear at the same frequencies.  
Speech audiometry revealed a speech recognition ability of 
100 percent bilaterally.  The examiner found the veteran 
to have bilateral sensorineural hearing loss and bilateral 
periodic tinnitus.  

In a March 2001 addendum, the examiner stated that the 
nature and etiology of the veteran's current hearing loss 
and tinnitus could not be fully determined.  He concluded 
that the veteran did have hearing loss in service based 
upon audiometric results.  He further stated that it was 
obvious that the veteran's hearing loss and tinnitus had 
increased in severity beyond their natural progression 
during the veteran's period of service.  In a January 2002 
addendum, he indicated that another physician had reviewed 
the veteran's records and was in agreement with his 
opinion.  He stated that he was unable to determine 
hearing levels and tinnitus before and during service.  

In August 2002, the veteran was again given an 
audiological examination for the VA (performed by a 
different QTC examiner).  Hearing tests show the veteran 
as having pure tone decibel thresholds of 50, 55, 65, 75, 
and 95 decibels in the right ear at the 500, 1000, 2000, 
3000, and 4000 Hertz frequencies, and 45, 50, 55, 65, and 
65 decibels in the left ear at the same frequencies.  
Speech audiometry revealed a speech recognition ability of 
84 percent bilaterally.  The veteran was found to have a 
mixed type (both sensorineural and conductive) hearing 
loss in the ears.  It was noted the etiology of the 
hearing loss seemed to stem from the middle ear condition 
of otosclerosis which had progressed to greater 
sensorineural involvement over the years.  Current 
complaints of tinnitus were also noted.  The veteran 
reported an episode of an ear infection as a child which 
did not require medical attention, and he denied having 
hearing loss and tinnitus before service.  The examiner 
reviewed the various service medical records, noting the 
conflicting audiograms on the service enlistment 
examination, and post-service medical records were also 
noted.  The examiner opined that it was more likely than 
not that the veteran had some degree of hearing loss prior 
to his military enlistment.  This opinion was based upon 
correlation between the veteran's March 10, 1972 
examination and subsequent examinations through June of 
1972.  A March 15, 1972 audiogram was judged not to be 
valid.  The examiner further opined that it was less 
likely than not that the veteran's hearing loss underwent 
an increase in severity beyond its natural progression 
during the veteran's period of service.  This opinion was 
based upon audiograms obtained during the veteran's 
military service which showed better hearing as compared 
with those currently obtained and those occurring 
intermittently.  It was indicated that if the etiology was 
due in part to a middle ear pathology, such as 
otosclerosis, there would be a continued natural 
progression of hearing loss as a result of the 
otosclerosis.  The examiner also indicated his opinion 
that the veteran's tinnitus could not be attributed to any 
service-related activity.  This opinion was based on 
medical reports and reports of the veteran through April 
and June of 1972.  Vague references to "trauma" to the 
right ear were not substantiated beyond the simple 
statement.  The examiner further noted that the veteran 
had no history of significant noise exposure where he 
identified the onset of tinnitus.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims for 
service connection for bilateral hearing loss and 
tinnitus.  Relevant medical records have been obtained and 
VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut 
the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or higher; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  The Board notes 
that a bilateral hearing loss disability under the 
standards of this regulation is currently shown.

The veteran served on active duty from March 1972 to July 
1972.  The service medical records show no history of past 
hearing loss or tinnitus was given at the March 1972 
service enlistment examination.  Hearing loss was 
suspected on the initial audiogram for the March 1972 
service entrance examination, although a repeat March 1972 
audiogram and ENT consultation (part of the enlistment 
examination) showed hearing was within normal limits, and 
the veteran was assigned a normal physical profile for 
hearing.  There was no mention of tinnitus at the 
enlistment examination.  Later physical inspection on the 
day of entry into active duty in March 1972 disclosed no 
pertinent defect.  Contrary to what a later service 
medical board report seems to say, the service entrance 
examination, when fully completed, did not "note" hearing 
loss or tinnitus.  See 38 C.F.R. § 3.304(b).

As hearing loss and tinnitus were not "noted" on the 
service enlistment examination, the presumption of 
soundness on entrance into service applies.  This 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence (obvious or manifest) showing 
preservice existence of a condition.  Id.  The presence of 
hearing loss of both ears and of tinnitus during and since 
service is clearly shown.  There is no clear history from 
the veteran that these conditions existed before service, 
and he now denies preservice existence.  There are no 
medical records of hearing loss or tinnitus from before 
service.  A 2001 examination for the VA is generally in 
favor of the veteran's claims, but the later 2002 
examination for the VA is against the claims.  At the 
latest 2002 examination, the examiner opined that the 
second audiogram for the veteran's enlistment into service 
(the test that showed hearing within normal limits) was 
invalid, but this opinion appears largely based on a 
desire to find consistency in the audiograms during 
service.  It may well be that the first audiogram for the 
enlistment examination (the test that showed abnormal 
hearing) was invalid (indeed, there was found to be a need 
for a repeat audiogram), and that the second audiogram for 
the enlistment examination (the test that showed normal 
hearing) was valid.  

While there is some evidence suggestive of preservice 
existence of hearing loss and tinnitus, that evidence is 
not clear and unmistakable, and thus the Board finds that 
the presumption of soundness on entrance into service is 
not rebutted.  

The evidence as a whole may be reasonably interpreted as 
showing that bilateral hearing loss and tinnitus began 
during active duty.  With application of the benefit-of-
the-doubt rule, the Board so finds.  38 U.S.C.A. 
§ 5107(b).  The Board concludes that bilateral hearing 
loss and tinnitus were incurred in service, and service 
connection for these conditions is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.
		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

